Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411), Gibbon et al. (US 4,675,378) and Kannan et al. (US 2009/0281204).
(Claims 1, 15, 21) Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing bulked continuous carpet filaments (paragraph [0084]) comprising:
an extruder 9 (fig. 1; paragraph [0094]) for advancing a polymer melt and forming a single polymer stream, wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0005]-[0021], [0041]-[0075));
a filtration system 12 that is adapted to receive the single polymer stream from the extruder 9 and to remove particulate contaminates from the polymer stream (fig. 1; paragraph [0097]); and 

(Claims 12 and 22) wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, wherein the recycled PET comprises postconsumer, recycled PET bottles; and wherein the plurality of polymer flakes comprises colored PET flakes derived from recycled PET bottles (paragraphs [0048]-[0051], [0077], [0090)).
However, Booth et al. (US 2010/0152309) does not disclose an extruder (i.e., first, second and third extruder sections and a pressure regulation system) or an intrinsic viscosity management system, as recited by claims 1, 4-8, 12, 14-18 and 20-22.  
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact surface to vacuum allowing degassing and polymerization to the extent desired (paragraph [0003]), the multi-screw extruder comprising:
a first extruder section (which includes the rightmost screw 4 in fig. 1; and which defines the extruder of claim 21) that is adapted to advance a polymer melt towards a second extruder section 6, the second extruder section 6 comprising a chamber having an interior portion adapted to separate the polymer melt into at least eight streams of polymer melt so that the at least eight streams of polymer melt pass through the interior portion of the chamber (figs. 1-4); 
a pressure regulation (vacuum) system that is adapted to maintain a chamber pressure within the interior portion of the chamber as the at least eight streams of polymer melt pass through the interior portion of the chamber to remove gases from the polymer melt, such that the at least eight streams of polymer melt are simultaneously exposed to the chamber pressure via a vacuum channel 12 
a third extruder section (which includes the leftmost screw 4 in fig. 1; and which defines the extruder recited by instant claim 15 and defines the second extruder recited by instant claim 21) that is adapted to receive the at least eight streams of polymer melt after the at least eight streams of polymer melt have been exposed to the chamber pressure and to form the at least eight streams of polymer melt into a single polymer stream (figs 1-4);
(Claims 4, 16, 17) wherein the system is adapted to facilitate advancement of each of the at least eight streams of polymer melt as they pass through the interior portion of the chamber and to simultaneously expose each of the at least eight streams of polymer melt to the chamber pressure as they pass through the interior of the chamber (figs. 1-4);
(Claim 8) wherein the third extruder section comprises a single screw extruder 4 (fig. 1); and
(Claims 14, 15) wherein the at least eight streams of polymer melt travel along respective paths that are substantially parallel to each other as the at least eight streams pass through the interior portion of the chamber and are exposed to the chamber pressure within the interior portion of the chamber (figs. 1-4).
Bower et al. (US 2013/0171411) disclose a manufacturing system for manufacturing extruded products, the system comprising:
a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B 1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present in the melt to be removed via a vacuum system (paragraph [0021]); wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0016]-[0020));

Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising:
a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream (fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer);
a pressure regulation system that is adapted to maintain a chamber pressure within the polymerizer vessel 22 (figs. 1-3; col. 4, line 43 to col. 6, line 5; col. 10, lines 14-28; pressure is measured by pressure transmitter 52 to determine the level of vacuum and adjusted by valve 32); 
an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber pressure by adjustment of valve 32 to achieve a high IV which increases the molecular weight of the polymer using computer control (figs. 2-3));

a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream (fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream) and to form the polymer melt into bulked continuous carpet filament (fig. 1; col. 1, lines 5-66, high denier, high stress, industrial yarn for carpets; col. 5, lines 6-17).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art and because Bower et al. (US 2013/0171411) disclose that a multi-screw extruder as disclosed by Gneuss et al. (US 2005/0047267) can be used to process polymer melt derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, which is recycle processing is desired in Booth et al. (US 2010/0152309): and to further modify the manufacturing system with a pressure regulation system and an intrinsic viscosity management system, as disclosed by Gibbon et al. (US 4,675,378) because such a modification is known in the art and would enable feedback control of the intrinsic viscosity to maintain a desired molecular weight of the polymer supplied to the spinning 
As to claims 4-7, 14, 16-18 and 20, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar. Further, as to the chamber pressure of between about 0 millibars and about 5 millibars as recited by claims 4 and 14; of below about 1.5 millibars as recited by instant claims 5 and 16; of between about 0.5 millibars and 5 millibars as recited by instant claim 6; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 7; of between about 0.5 millibars and about 1.2 millibars as recited by instant claim 17; or of below about 5 millibars as recited by instant claims 18 and 20, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to the recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g, the system is capable of processing polymer melt that is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g.  Further, such limitations appears to relate to the intended use of the claimed apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex 
As to an intrinsic viscosity management system adapted to determine if the intrinsic viscosity (IV) of the single polymer stream is below a predetermined level of about 0.80 dL/g, the intrinsic viscosity system is capable of determining many different levels of IV.  It would be further obvious that the desired IV can be set to many different levels, such as about 0.80 dL/g, depending upon the desired characteristics of the extruded product related to the desired IV and a level of about.  
Furthermore, Kannan et al. (US 2009/0281204) disclose a method of extruding a product [0006], [0094], [0095], wherein the product can be films and sheets [0095] or fibers (filaments) used in carpets [0103]-[0180], wherein a processing polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer [0035], wherein the polymer melt has an intrinsic viscosity at least 0.4 dL/g, specifically  from 0.5 to 1.3 dL/g and more specifically from 0.4 to 1 dL/g [0082].  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g and that the predetermined level is about 0.80 dL/g because such ranges for processing polymers in extruders for forming fibers (filaments) used in carpets is known in the art, as recited by Kannan et al. (US 2009/0281204).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon  as applied to claims 1, 4-8, 12, 14-18 and 20-22 above, and further in view of Fintel (US 4,919,872).
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) do not disclose the limitations of claim 23.
Fintel (US 4,919,872) discloses a manufacturing system for manufacturing filaments comprising a color management system for color uniformity adapted to determine a color of a polymer stream and substantially automatically adjust an amount of one or more color concentrates 38 added to the plurality of polymer flakes 41 or a polymer stream based at least in part on the determined color of the polymer stream by a monitor 68 which determines the color of the stream from the color of the filaments produced by the stream (fig. 2; col. 3, line 42, to col. 4, line 11).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a color management system, as disclosed by Fintel (US 4,919,872), because such a modification is known in the art and would enable color uniformity of the extruded product.
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) as applied to claims 1,4-8, 12,14-18 and 20-22 above, and further in view of Ichikawa et al. (US 2007/0200269).
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) substantially disclose the system, as mentioned above, except for a washing section and a purifying section, as recited by claims 25-30.
Note that the multi-screw extruder, the filtration system and the intrinsic viscosity management system of the manufacturing system, as mentioned above, define a purifying section adapted for
(2) melting a first plurality of flakes to produce a polymer melt in the multi-screw extruder;

(4) removing one or more volatile organic compounds from the at least 6 different streams of polymer melt by simultaneously exposing at least a respective portion of each of the at least 6 different streams of polymer melt to a chamber pressure in the multi-screw extruder;
(5) removing particulate contaminates from the polymer melt after exposing the at least 6 different streams of polymer melt to the chamber pressure in the filtration system;
(6) determining an intrinsic viscosity of the polymer melt by the intrinsic viscosity management system after removing particulate contaminates by the filtration system; and 
(7) in response to determining that the intrinsic viscosity of the polymer melt is below a predetermined level, substantially automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt by the intrinsic viscosity management system.
Note that the spinning machine of the manufacturing system, as mentioned above, defines a bulked continuous filament forming section that is adapted for, after determining the intrinsic viscosity of the polymer melt by the intrinsic viscosity management system, forming polymer from the polymer melt into bulked continuous carpet filament.
Ichikawa et al. (US 2007/0200269) disclose a manufacturing system for manufacturing products from recycled plastic, the system comprising:
a washing section that is adapted for washing a group of polymer flakes, the group of flakes comprising a first plurality of flakes that consist essentially of flakes derived from recycled PET polymer and a second plurality of flakes that do not consist essentially of flakes derived from PET polymer (abstract; [0046)]), and

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a washing and purifying section, as disclosed by Ichikawa et
al. (US 2007/0200269), because such a modification is known in the art and would clean and sort recycled plastic for use in the extruder.
As to claims 25-27 and 30, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar. Further, as to the chamber pressure of below about 5 millibars as recited by instant claims 25 and 30; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 26; or of between about 0 millibars and 1.5 millibars as recited by instant claim 27; such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to claim 28, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder adapted to combine at least 6 different extrusion streams into a single stream of polymer melt before extruding polymer from the at least 6 extrusion streams (figs. 1-4).
As to claim 29, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder for extruding the polymer melt into at least 6 different streams of polymer melt (figs. 1-4).
As to claim 30, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder being adapted for forming at least six streams of polymer into a single polymer stream after the respective portions of each of the at least six streams of polymer melt are exposed to a chamber pressure via vacuum channel 12 (figs. 1-4); and the manufacturing system is adapted, as mentioned above, in response to determining that the intrinsic viscosity of the single polymer stream is below the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 , 4-8, 12, 14-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204). 
Claims 1-25 of copending Application No. 16/816,409 disclose the system substantially as claimed except for the extruder sections and filtration system.
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of claims 1-25 of copending Application No. 16/816,409 with extruder sections, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art; and to further modify the system with a filtration system, as recited by Booth et al. (US 2010/0152309) and Bower et al. (US 2013/0171411), because such a modification is known in the art and would filter the extrusion material prior to being extruded.  And, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system such that recycled PET polymer has an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g and that a desired IV level is about 0.80 dL/g because such ranges for processing polymers in extruders for forming fibers (filaments) used in carpets is known in the art, as recited by Kannan et al. (US 2009/0281204).
 in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
This is a provisional nonstatutory double patenting rejection.
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204), as applied to claims 1, 4-8, 12, 14-18 and 20-22, and further in view of Fintel (US 4,919,872).
Claims 1-25 of copending Application No. 16/816,409, Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204) do not disclose the limitations of claim 23.
Fintel (US 4,919,872) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a color management system, as disclosed by Fintel (US 4,919,872), because such a modification is known in the art and would enable color uniformity of the extruded product.

Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/816,409 in view of Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204), as applied to claims 1, 4-8, 12, 14-18 and 20-22, and further in view of Ichikawa et al. (US 2007/0200269). 
Claims 1-25 of copending Application No. 16/816,409, Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Kannan et al. (US 2009/0281204) do not disclose the all limitations of claims 25-30.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a washing and purifying section, as disclosed by Ichikawa et
al. (US 2007/0200269), because such a modification is known in the art and would clean and sort recycled plastic for use in the extruder.
As to claims 25-27 and 30, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar. Further, as to the chamber pressure of below about 5 millibars as recited by instant claims 25 and 30; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 26; or of between about 0 millibars and 1.5 millibars as recited by instant claim 27; such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to claim 28, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder adapted to combine at least 6 different extrusion streams into a single stream of polymer melt before extruding polymer from the at least 6 extrusion streams (figs. 1-4).

As to claim 30, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder being adapted for forming at least six streams of polymer into a single polymer stream after the respective portions of each of the at least six streams of polymer melt are exposed to a chamber pressure via vacuum channel 12 (figs. 1-4); and the manufacturing system is adapted, as mentioned above, in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, lowering the pressure in the chamber in a substantially automated manner via a computer-controlled feedback control loop by the intrinsic viscosity management system.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Gneuss teaches away from manufacturing filaments.
The Examiner respectfully disagrees.  While Gneuss discloses extruding filaments and sheets with a single screw extruder, this disclosure is background of the invention, and thus it is known to use extruders to make filaments and sheets.  Nowhere in Gneuss is it disclosed that the extruder of Gneuss cannot be used for filaments.  Thus, it would be obvious, if not inherent, that the extruder of Gneuss can be used to extrude filaments or sheets in view of the background of the invention.

	The Examiner respectfully disagrees.  Extrusion of sheets or filaments is well known in the extrusion art as mentioned by Gneuss.  Sheet extrusion and filament extrusion are clearly NOT totally different arts that cannot be combined.
Applicant argues that even if one skilled in the art were to combine Booth, Gneuss, and Bower, these references, taken individually or together in any combination, fail to disclose or suggest the claimed pressure regulation system and intrinsic viscosity management system that determines whether the intrinsic viscosity of a single polymer stream received from a filtration system is below a predetermined level of about 0.80 dL/g and, if so, lowers chamber pressure. These references also fail to disclose or suggest the use of recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g in a system for manufacturing bulked continuous carpet filaments as claimed in Claim 1.
	The Examiner respectfully disagrees.  These claim limitations, including the new claim limitations, are addressed in the prior art rejections above.
	Applicant argues that the Office Action also asserts that Gibbon describes a system that includes a pressure regulation system and an intrinsic viscosity management system. While Gibbon discloses the manufacturing of PET yarn based on a polymerization reaction, Gibbon does not disclose extrusion of recycled PET polymer (including polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g) using an extruder of any kind. Gibbon’s pressure regulation system and intrinsic viscosity measurements therefore cannot be said to relate to pressure regulation and viscosity measurements inside an MRS extruder, but instead are directed to a polymerization vessel. Therefore, one skilled in the art would not have an incentive to combine the teachings of Gibbon with any one or more of Booth, 
	The Examiner respectfully disagrees.  It is known polymer for extrusion can be supplied by polymerization reaction (Gibbon) or by extruder (Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267) and Bower et al. (US 2013/0171411). In both supply means, vacuum is applied to remove volatiles to control the viscosity (Gibbon: col. 4, line 43, to col. 5, line 5) (Bower: [0020]).  Thus, both supply means are known in the extrusion art to be alternatives for supply polymer to be extruded.  Note that the predetermined level of about 0.80 dL/g is addressed in the prior art rejections.
	Applicant argues that the combination of the elements recited in Claim 1 result in a system for manufacturing bulked continuous carpet filament with an unexpected improvement in strength of the recycled PET polymer, which allows the process to be run at higher speeds through the spinning machine. This combination of elements, including the elements of “a first extruder section that is adapted to advance a polymer melt towards a second extruder section, the second extruder section comprising a chamber having an interior portion adapted to separate the polymer melt into at least eight streams of polymer melt so that the at least eight streams of polymer melt pass through the interior portion of the chamber, wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET polymer having an intrinsic viscosity of between about 0.79 dL/g and 1.00 dL/g” and “an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream from the filtration system, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level of about 0.80 dL/g, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic 
	The Examiner respectfully disagrees.  These claim limitations, including the new claim limitations, are addressed in the prior art rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744